May 27, 2005


Mr. Leighton Aiken
Owens Clary & Aiken, L.L.P.
700 N. Pearl Street, Suite 1600
Dallas, TX 75201


Mr. Chris C. Pappas
Godwin Gruber, LLP
1401 McKinney St., Suite 2700
Houston, TX 77010-4034
Honorable Lamar McCorkle
Judge, 133rd District Court
Civil Courts Building
301 Fannin, Room 521
Houston, TX 77002

Mr. Michael H. Norman
Norman & Powell
952 Echo Lane, Suite 410
Houston, TX 77002

RE:   Case Number:  04-0360
      Court of Appeals Number:  14-03-01359-CV
      Trial Court Number:  2003-48676

Style:      IN RE  NEXION HEALTH AT HUMBLE, INC. D/B/A HUMBLE HEALTHCARE
      CENTER

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion in the  above-referenced
cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |